Title: To John Adams from Isaac Smith Sr., 4 – 8 May 1776
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Salem May. 4th. 1776
     
     I suppose there were some dispatches went off yesterday to your body respecting the late News of more Troops expected.
     I did not think they would have been Able to have procured so many Troops. By some London papers which Cap. Lee saw on board the Vessell bound to N.F.Land, not a Transport but a Vessell that came Out with them, itt seems the Ministry have Agreed to pay the K. of Prussia his demand and the parlament have Voted to take those German Troops in pay. As to Our Cituation in this Province and round Boston—On the Sea Coast particuarally are in a worse Condition much than they were before the battle of Lexington. Iff they ever come Again they never will come Boston way, but would devide, part Hingham Brantry &c. and the Other this way and I know of nothing to hinder their succeeding and am told all Our field Pieces are gone.
     Itts a great pitty all the provisions said to be 15,000 Bls. should have been all carried into Boston, As they might as well laid where they were and carried by Water every day in the Week. Itt cant be judged prudent such a quantity should be there.
     I’l give you a quotation of a letter I have from Lisbon of March the 12th. The present Unhappy disputes with G. Britain has deprived me, of the pleasure of Writing you as heretofore. Would to Heaven for all Our sakes they were terminated by an equitable, lasting peace—but I am greatly Affraid this desireable Object is not as near att hand as many are Willing to flatter themselves. (What force, the Armaments that are to center with you from England may give to the proposals which itts said will be Offer’d to the Colonies I cannot pretend to say, but I am Apprehensive in the frame of mind you are for the most part in, you will exact greater Consessions than will be judged Equitable.
     
      Excuse the half sheet as when I began thot itt might have been sufficient. And are Ys. &c.
     
     
      P.S. We have two Vessells into Newbury Yesterday. One with a large quantity of Linnens &c. of Considerable Value. I will give you Another Quotation from Bilbao. Bilbao March 28. Letters from London by last Night post Mention that 17,300 were going to Boston and Canada.
      The Duke of Richmond proposed to make an Humble Address to his Majesty to hasten a Reconciliation to which the Duke of Cumberland joyned and censerd much the Ministerial measures—but it was rejected and the plan was determined by his Majesty, with Lords Sandwich, Germain How and Admiral Montegue to Act Against America, and Admiral Montague sett Out immediately for Portsmouth in order to sail which with his fleet, and Admiral Howe was to follow him as soon as the Vessell was ready to receive him—so that we shudder att the Consequences but hope God will preserve you all.
     
     
     
      8th.
     
     Yesterday between MHead Marblehead and the light house was taken by Tucker in One of the Continental Vessells a brig from the Western Islands with Wine. The other a brig which carried about 500 bls. beef and pork butter bacon &c. 40 days from Ireland. The Master says there were about 100 sail loaded with provisions, 9 Transports att present cant  any way particular. He spoke with the ship Fame belonging to  bound to Europe—dismasted.
    